              Case 7:20-mj-07633-UA Document 3 Filed 07/22/20 Page 1 of 1
                                             U.S. Department of Justice
   [Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      July 22, 2020


   Honorable Judith C. McCarthy
   United States Magistrate Judge
   Southern District of New York
   United States Courthouse
   300 Quarropas Street
   White Plains, NY 10601

                 Re: United States v. Ramon Peralta
                     20 Mag. 7633

   Dear Judge McCarthy:

                  The defendant in the above-referenced Complaint was arrested this morning.
   Accordingly, the Government requests that the Complaint be unsealed.

                                                      Respectfully,

                                                      AUDREY STRAUSS
                                                      Acting
                                                      Actiing        States
                                                           ng United S      Attorney
                                                                      tates Atto

                                              By:     ________________________
                                                      _______ __
                                                              _ _ __
                                                                  _ _________
                                                                           _ ________
                                                      Marcia
                                                      Marcia S.  S Cohen
                                                      Assistant U.S. Attorney
                                                      (914) 993-1902




SO ORDERED:


________________________________ 7-22-20
JUDITH C. McCARTHY
United States Magistrate Judge
